Citation Nr: 1420052	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971, with additional service in the National Guard from October 1981 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral hearing loss.  In November 2012, the Board remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In the November 2012 remand, the Board requested verification of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during National Guard service, that the Veteran's service personnel records be obtained, and that the Veteran be provided a VA examination to determine whether his hearing loss was incurred in or aggravated by any of his periods of service.

On remand, the Veteran's service personnel records were obtained, which verify his periods of ACDUTRA and INACDUTRA during National Guard service and show that he served as a gunner for almost three years.  At an April 2013 VA examination, the examiner opined that the Veteran's hearing loss was not related to service.  However, the examiner was not advise the examiner of the Veteran's verified periods of ACDUTRA and INACDUTRA, and the examiner was under the wrong impression that the Veteran did not have any active service during National Guard service.  Thus, the examiner's opinion is not based on an accurate account of the Veteran's National Guard service.  Also, there is no indication that the examiner considered the Veteran's report of onset or continuity of hearing loss symptomatology since active service.  Therefore, the examiner should be asked for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to obtaining the addendum, any outstanding medical records should be obtained.  While the April 2013 supplemental statement of the case lists as evidence VA Medical Center (VAMC) Tennessee Valley treatment records through April 2013, the record, including the electronic claims file, only contains treatment notes through May 2009.  Thus, the cited treatment records through April 2013 and any since that time should be associated with either the paper or electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Veteran's paper or electronic claims file any records of treatment from the VA Tennessee Valley Healthcare System since May 2009.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the April 2013 VA examination for an addendum.  The examiner should be advised to review the Veteran's service personnel records, which verify periods of ACDUTRA and INACDUTRA during National Guard service and show that the Veteran served as a gunner for almost three years.  The examiner should consider the Veteran's statements regarding hearing loss.  The examiner should also consider the Veteran's assertions regarding in-service acoustic trauma and any other evidence regarding a continuity of hearing loss symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is advised that hearing loss need not be shown by the results of audiometric testing during the Veteran's period of active service from May 1970 to December 1971 for service connection to be granted.  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

a) State whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss had its onset in or was caused by the Veteran's period of active service from May 1970 to December 1971, to include in-service noise exposure.

b) State whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was caused by any verified period of ACDUTRA or INACDUTRA, related to the Veteran's National Guard service, to include his duties as a gunner.

c) State whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was aggravated (increased in severity beyond the natural progress of the disorder) by any verified period of ACDUTRA, related to the Veteran's National Guard service, to include his duties as a gunner.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue an supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

